NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with 
                                    Fed. R. App. P. 32.1




              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois  60604

                                   Argued July 12, 2011
                                  Decided August 23, 2011

                                            Before

                           WILLIAM J. BAUER, Circuit Judge

                           RICHARD D. CUDAHY, Circuit Judge

                           JOHN DANIEL TINDER, Circuit Judge

No. 11‐1543

UNITED STATES OF AMERICA,                        Appeal from the United States District
     Plaintiff‐Appellee,                         Court for the Central District of Illinois.

       v.                                        No. 10‐30066‐001

CORY J. CALL,                                    Richard Mills,
     Defendant‐Appellant.                        Judge.




                                          O R D E R

        Cory Call is serving 97 months in prison. In this direct appeal he principally claims
that the district court applied an impermissible presumption of reasonableness when
deciding to impose a sentence within the guidelines range. We reject this contention and
affirm Call’s sentence.

       In August 2010 an informant reported seeing marijuana growing at Call’s residence
in Quincy, Illinois. Police obtained and executed a warrant to search Call’s home, netting an
assault rifle, a handgun, ammunition for both, drug paraphernalia, and almost 1.5
kilograms of marijuana. A grand jury charged Call with possessing marijuana with intent to
distribute, 21 U.S.C. § 841(a)(1), possessing a firearm in furtherance of a drug trafficking
No. 11‐1543                                                                               Page 2

crime, 18 U.S.C. § 924(c)(1)(A), and possessing a firearm as a felon, id. § 922(g)(1). The
government notified Call that it would seek to enhance his sentence on the marijuana
charge based on his prior convictions for felony drug offenses, 21 U.S.C. § 851, and five
weeks after he was indicted, Call pleaded guilty to all three counts without benefit of a plea
agreement.

        The probation officer grouped the counts arising under § 841(a)(1) and § 922(g),
see U.S.S.G. §§ 3D1.1 to 3D1.4, and for that group calculated a total offense level of 17 (the
base offense level of 20 for the § 922(g) count, U.S.S.G. §§ 2K2.1(a)(4)(A), 3D1.3(a), less three
levels for acceptance of responsibility, id. § 3E1.1(a), (b)). That figure, coupled with Call’s
criminal history category of IV, yielded a guidelines imprisonment range of 37 to 46 months
for the group. See id. § 5A (Sentencing Table). The probation officer also noted that, by
statute, the § 924(c) conviction mandated at least another 60 months to run consecutively to
the prison term for the grouped counts. See 18 U.S.C. § 924(c)(1)(A)(I).

         After reviewing the presentence report, Call filed a memorandum in which he
argued that the “parsimony provision” of 18 U.S.C. § 3553(a), which directs district courts to
impose sentences “sufficient, but not greater than necessary” to comply with the sentencing
goals of the statute, warranted a below‐range sentence of 24 months for the grouped counts
plus the mandatory 60‐month term on the § 924(c) count for a total of 84 months. In support
of this argument, Call cited his longstanding work record in the airline industry and touted
himself as a man of good character who is devoted to his family. He attached several letters
of support (including letters from his former employer, his father‐in‐law, his wife, and an
acquaintance in law enforcement). Call acknowledged that his criminal history was
“significant” for someone who was only 31, and he confessed to a lengthy period of daily
marijuana and methamphetamine use that continued “up to the day of his arrest.” But he
asserted that his criminal record reflects that he responds well to supervision and thus his
sentence should favor supervision over incarceration. Finally, he cited the probation
officer’s conclusion that little evidence existed linking the guns in his home to the marijuana
he was growing there. As a result, he argued, the 60‐month minimum required by § 924(c)
already overstated the severity of his crimes. Call concluded by reminding the district court
that it was “obligated to not presume a within‐Guidelines sentence is reasonable.”

       At sentencing neither party objected to the guidelines calculations. The government
recommended a 41‐month sentence for the grouped counts and a consecutive term of 60
months for the § 924(c) count, for a total of 101 months. The government also sought to
refute Call’s assertion that the link between his guns and drugs was weak, pointing out that
the assault rifle was propped next to, and the handgun found inside, a safe containing
several baggies of marijuana and ammunition for each weapon. Call reiterated his written
arguments seeking a total term of imprisonment of 84 months.
No. 11‐1543                                                                               Page 3


       After hearing out the parties, the district judge noted that he was “particularly
disturbed in this case” because Call would be in prison separated from his family for a
lengthy period. The sentencing judge made clear that he was particularly moved by the
“superb” letters offered in support of Call by his wife and father‐in‐law and by what he
viewed as Call’s “tremendous work ethic.” He juxtaposed all of this, however, against Call’s
drug addiction and the circumstances of his crimes:

               So—and the only thing is your drug addiction that causes all this.
       You’re a great father, you love the kids, your wife. And it all comes back full
       circle to the one single problem that you’ve got. And it’s causing you a lot of
       time to be served regardless of how I cut this baby down the middle or in a
       section or whatever. We’re talking only a few months difference between the
       Government and your counsel.

               The big thing is the five years you’ve got to do. The mandatory. I don’t
       have any control over that. The Congress has said that for this offense under
       Count 2 you’ve got to do it. And there’s no leeway, we don’t have any
       discretion.

              There was a time when we didn’t have sentencing guidelines. I
       remember those days fondly, fondly. But not now. We all wear the
       construction of the corset of the sentencing guidelines. That’s just the way it
       is.

               So it’s been kind of a shocker to read all this. And you immediately
       cooperated with the Government, you turned around, you pled guilty right
       down the pike, and you did it the next instance of course. It was a very short
       period of time. We normally don’t have this at all. There’s usually an
       extension of time between arrest and cooperation that comes slowly or in
       stages, but you did it right off the bat.

              And even though you didn’t know that having those weapons there
       was going to have such an effect upon your sentence, ignorance of the law is
       no excuse. You can’t have those. Here you’ve got an assault rifle of all things.
       Then you’ve got another handgun. And it’s all available to you.

              Now, granted, they weren’t loaded. And the ammo was in the safe.
       But there it is. And who knows, what would the police officers when they
       come in there think when they see all that? They assume, and rightly so, that
No. 11‐1543                                                                                 Page 4

       they’re loaded. And for their own protection and protection of all the law
       enforcement personnel around, they have to assume it. And it is there and it’s
       leaning right up against the safe. And you’ve got that stuff, the drugs right
       there on the top, plus other areas.

             So this is serious business. It can’t just be—I understand [defense
       counsel’s] argument. But I’m not going to fiddle around with shaving this
       and shaving that off of here and so forth.

               Well, time to fish or cut bait. So here we go.

              Now, the Government wants to tack on a few months from 37 down
       the bottom of the guidelines up to 41. We’re talking four months. Four
       months. And your counsel wants to go below that, wants to go below the
       guidelines a few months. Well, we’re going to stick with the guidelines. We’re
       going to go the minimum, the bottom line of the guidelines, 37 months on
       Counts 1 and 3. And then of course Count 2 is 60 months and that’s got to go
       consecutive. So that gives you a total of 97 months.

        On appeal Call raises two related arguments. He first argues that the district court
erred by presuming that an imprisonment term within the guidelines range would be
reasonable and, in doing so, placed a “thumb on the scale” in favor of the guidelines range.
See United States v. Sachsenmaier, 491 F.3d 680, 685 (7th Cir. 2007); see also United States v.
Johnson, 635 F.3d 983, 988‐89 (7th Cir. 2011); United States v. Panice, 598 F.3d 426, 441 (7th Cir.
2010); United States v. Ross, 501 F.3d 851, 853 (7th Cir. 2007). Call also makes the alternative
(but closely related) argument that the sentencing court did not develop a record sufficient
to show that it knew the guidelines to be advisory. Call assumes that, because the district
court stayed within the guidelines range after commenting favorably on several of Call’s
arguments in mitigation, the court must have presumed that a sentence within the range is
reasonable. Call even accuses the district court of ignoring § 3553(a)’s “parsimony”
provision outright, since, Call insists, the 60‐month mandatory term for his § 924(c)
violation would have been a sufficient sentence without any additional prison time for his
other crimes.

        We are not persuaded. A review of the sentencing record shows that the district
court was aware both of its discretion under guidelines and its responsibility not to
presume that a guidelines sentence would be reasonable. In the wake of United States v.
Booker, 543 U.S. 220 (2005), the Supreme Court has emphasized that, “[a]s a matter of
administration and to secure nationwide consistency, the Guidelines should be the starting
point and the initial benchmark” for the sentencing judge. Gall v. United States, 552 U.S. 38,
No. 11‐1543                                                                                Page 5

49 (2007). Moreover, the Court has explained, sentencing judges should “remain cognizant”
of the guidelines, id. at 50 n.6, a point that this court (and others) has made repeatedly,
United States v. Glosser, 623 F.3d 413, 418 (7th Cir. 2010); United States v. Brown, 610 F.3d 395,
397‐98 (7th Cir. 2010); United States v. Corner, 598 F.3d 411, 415 (7th Cir. 2010) (en banc);
United States v. Kirkpatrick, 589 F.3d 414, 416 (7th Cir. 2009); United States v. Abbas, 560 F.3d
660, 666 (7th Cir. 2009); United States v. Omole, 523 F.3d 691, 697 (7th Cir. 2008). 

         And contrary to what Call says, the record here provides no support for a conclusion
that the sentencing court wasn’t aware of its responsibilities or discretion. The defense
advocated a sentence 13 months below the bottom of the guidelines range; the prosecution
sought a sentence 4 months above it (and just below the mid‐point of the range). The
sentencing court’s choice to impose a prison sentence at the bottom of the guidelines range
after expressing a disinclination to “fiddle around with shaving this and shaving that off of”
Call’s sentence evidences that the court well knew that it could give Call less time if it saw
fit. See United States v. Coopman, 602 F.3d 814, 817 (7th Cir. 2010); United States v. Allday, 542
F.3d 571, 573‐74 (7th Cir. 2008); United States v. Diaz, 533 F.3d 574, 576‐77 (7th Cir. 2008).
And Call’s own sentencing memorandum had reminded the sentencing court both of its
discretion to impose a below‐range sentence and of this court’s admonishment against any
trial‐court presumption in favor of guidelines sentences. So both principles were fresh in the
mind of the sentencing judge. 

        Moreover, contrary to past cases where we have expressed concern, there is no
indication that the sentencing judge believed he had “no choice” but to impose a guidelines
sentence or that he felt that his discretion was cabined. See, e.g., Johnson, 635 F.3d at 988‐89;
Panice, 598 F.3d at 441; Ross, 501 F.3d at 853. It is true that the judge lamented “the corset of
the sentencing guidelines”—a phrase that taken out of context might suggest that the
district court believed itself to be under an external constraint. It is also true that the judge
acknowledged many positive facts about Call (chief among them his strong work ethic and
family and community support). But the court’s remarks were not wholly positive: When
deciding on the appropriate sentence, the court juxtaposed these positive attributes and
factors directly against the fact that Call’s admitted addiction to both marijuana and
methamphetamine has consistently driven him to criminal activity and against the
circumstances of his crimes. And Call tempered the strength of his own argument by
admitting that his criminal history is particularly significant for someone his age.
        Finally, contrary to Call’s “parsimony” argument, the sentencing court did not
ignore his argument regarding the severity of the 60‐month sentence. Instead, the court
considered and explicitly rejected this argument in light of the danger posed by the
proximity of the guns—loaded or unloaded—to Call’s drug stash. In any event this
argument, which is available to every defendant who uses a firearm in connection with a
drug trafficking offense or a crime of violence, is just the sort of widely applicable “stock”
No. 11‐1543                                                                               Page 6

argument that the sentencing court could reasonably have passed over in silence. See, e.g.,
United States v. Garcia‐Oliveros, 639 F.3d 380, 382 (7th Cir. 2011); United States v. Hall, 608
F.3d 340, 347 (7th Cir. 2010); United States v. Young, 590 F.3d 467, 474 (7th Cir. 2009); United
States v. White, 582 F.3d 787, 798 (7th Cir. 2009); United States v. Tahzib, 513 F.3d 692, 694‐95
(7th Cir. 2008).
                                                                                       AFFIRMED.